Order entered January 2, 2020




                                            In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                      No. 05-19-00763-CV

                            IN THE MATTER OF J.S., A JUVENILE

                        On Appeal from the 305th Judicial District Court
                                     Dallas County, Texas
                            Trial Court Cause No. JD-17-01369-X

                                           ORDER
        Before the Court is appellant’s December 30, 2019 motion for extension of time to file

his brief. We GRANT the motion and ORDER the brief received on December 11, 2019 filed

as of the date of this order.




                                                     /s/   BILL WHITEHILL
                                                           JUSTICE